In an action to recover on a promissory note brought by motion for summary judgment in lieu of complaint pursuant to CFLR 3213, the defendant Dimitrios Tsiavos appeals, as limited by his brief, from so much of a judgment of the Supreme *463Court, Queens County (Dollard, J.), entered September 15, 2004, as, upon so much of an order of the same court dated April 6, 2004, as granted that branch of the plaintiffs renewed motion which was for summary judgment against him, is in favor of the plaintiff and against him in the principal sum of $284,573.
Ordered that the judgment is reversed insofar as appealed from, on the law, without costs or disbursements, that branch of the plaintiffs renewed motion which was for summary judgment against the appellant is denied, and the order is modified accordingly.
In response to the plaintiffs prima facie showing of its entitlement to summary judgment against the appellant based upon its presentment of the note and proof of the appellant’s default, the appellant showed the existence of a triable issue of fact. Accordingly, that branch of the renewed motion which was for summary judgment against the appellant should have been denied (see Silber v Muschel, 190 AD2d 727 [1993; cf. Gallagher v Kazmierczuk, 245 AD2d 418 [1997]; see generally Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). H. Miller, J.P., Cozier, Ritter and Fisher, JJ., concur.